Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “206” In Fig. 2 has been used to designate both conductive through holes in a chip package and conductive through holes in a chip power block.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a via conductive material” “a through hole conductive material” of Claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23, 30 and 38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23, 30 and 38 disclose “through at least one of the plurality of insulating layers” in line 15, 9, 16 and “through at least one of the plurality of insulating layers” in line 19, 13,20
It is not clear is applicant is trying to further limit “at least one of the plurality of insulating layers” of lines 15, 9, 16 with limitation in lines 19, 13, 20 or is introducing a different “at least one of the plurality of insulating layers”.
For the purposes of examination the Examiner will treat “at least one of the plurality of insulating layers” in Claim 15, 9, 16 and 19, 13, 20 as different at least one of the plurality of insulating layers.











Claim 23, 29, 30, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2014/0035155 A1) in view of Kambe et al (US 2005/0263867 A1) and Oyamada (US 2016/0204058 A1).

    PNG
    media_image1.png
    460
    614
    media_image1.png
    Greyscale
 
Regarding Claim 23, Tan (Fig. 1) discloses an electronic chip, comprising: 
a power block (“power module”), comprising: 
a power source (122) configured to provide power to components of the electronic chip (a semiconductor device 100); and 

electrical connections (126, 128), disposed on the second major side, to be secured with respect to a circuit board (115); and 
a plurality of conductive layers (162, 164, Mx-1, Mx, Vx, 150), 
a plurality of insulating layers [“The ILD layer can be a single layer or a multi-layered dielectric stack”; 0018], individual ones of the plurality of insulating layers (individual ones of “a multi-layered dielectric stack ILD”) positioned between individual ones of the plurality of conductive layers (162, 164, Mx-1, Mx, Vx, 150) [0017]
a conductive through hole (“through silicon vias” in 115), electrically connecting a first pair of the plurality of conductive layers (Mx-1, Mx, Vx)through at least one of the plurality of insulating layers (at least one of a multi-layered dielectric stack ILD)with a through hole conductive material (150) defining a first width (width of 150) and having a side wall,
a via (See annotated Fig. 1b), a via conductive material (conductive material of the via) defining a second width less than the first width (See Fig. 1B)
Tan does not explicitly disclose electrically connecting a second pair of the plurality of conductive layers through at least one of the plurality of insulating layers with a via conductive material defining a second width less than the first width, the via electrically coupling the conductive through hole with another one of the plurality of conductive layers different than the first pair of the plurality of conductive layers.
a through hole conductive material having a side wall perpendicular to the first and second major sides; a relay circuit coupled to the power source and a ground plane; interconnect circuitry, electrically coupling the power block to ground.
Kambe (Fig. 8) discloses a conductive through hole (conductive through hole for 51a, b), electrically connecting a first pair of the plurality of conductive layers (5a, b) through at least one of the plurality of insulating layers (102) with a through hole conductive material (51a, b ) defining a first width (width of 51a, b) and having a side wall perpendicular to the first and second major sides; and a via (107i), electrically connecting a second pair of the plurality of conductive layers (211b) through at least one of the plurality of insulating layers (102) with a via conductive material (material of 107) defining a second width less than the first width (The Examiner notes that as long width of via 107i at any point is less than width 51a the limitation is considered to be met), the via (107) electrically coupling the conductive through hole (51a) with another one of the plurality of conductive layers (107i) different than the first pair of the plurality of conductive layers (5 a,b, 108) for the purpose of  include intermediate substrate which is substantially immune from disconnection by thermal stress, which lowers overall height of the substrate connection structure, and which reduces the number of connection steps. [0009]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an electronic chip in Tan in view of Kambe such that electrically 
Tan in view of Kambe does not explicitly disclose; a relay circuit coupled to the power source and a ground plane; interconnect circuitry, electrically coupling the power block to ground.
Oymada (Fig. 1) discloses a relay circuit (1 relay board) coupled to a power source (41) and a ground plane (43); interconnect circuitry (23b, 43b), electrically coupling a power block (40) to ground [0046] for the purpose of providing  a power supply wiring structure in a semiconductor device [0004]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an electronic chip in Tan in view of Kambe and Oymada such that a relay circuit coupled to the power source and a ground plane; interconnect circuitry, electrically coupling the power block to ground in order to provide  a power supply wiring structure in a semiconductor device [0004]

Regarding Claim 29, Tan in view of Kambe and Oymada discloses the electronic chip of claim 23, further comprising:
 a die (110a Tan), electrically coupled to the power source (122) via the interconnect circuitry (23b, 43b Oymada), and secured to the first major side (top Tan).


    PNG
    media_image1.png
    460
    614
    media_image1.png
    Greyscale

Regarding Claim 30,  Tan a method, comprising: 
forming a chip package (110) having a first major side (top) and a second major side (bottom), comprising: 
forming an insulator (170, 130 and 115 (SOI, as long as substrate includes isolation the limitation is considered to be met); 

a plurality of conductive layers (“interconnects”, “metal levels”, 164, Mx-1, Mx, Vx);
a plurality of insulating layers  [157, “The ILD layer can be a single layer or a multi-layered dielectric stack”; 0018], individual ones of the plurality of insulating layers (individual layers of a multi-layered dielectric stack) positioned between individual ones of the plurality of conductive layers (interconnects”, “metal levels”, 164 Mx-1, Mx); [0016-0020]
a conductive through hole (“through silicon vias” in 115), electrically connecting a first pair of the plurality of conductive layers (lowest “interconnects”, “metal levels”,164, Mx, Mx-1 as indicated on annotated Fig. 1b) 
through at least one of the plurality of insulating layers (157, “insulating liner” at least one of a multi-layered dielectric stack ILD between (“through silicon vias” in 115) and lowest (“interconnects”, “metal levels”,164, Mx, Mx-1)) as indicated on annotated Fig. 1b)
with a through hole conductive material (150) defining a first width (width 150); and 
 via (Via as indicated in annotated Fig. 1b) and a via conductive material (conductive material of the via) defining a second width less than the first width (See Fig. 1B)

a power source (122)  configured to provide power to components of the electronic chip (“This enables the power module to supply voltage or voltages directly to the die or other dies.”)[0025]; and 
securing electrical connections (126, 128) to the second major side and electrically coupling the electrical connections to the interconnect circuitry (162, 164, Mx-1, Mx, Vx, 150) (Fig. 1b).
Tan does not explicitly disclose a through hole conductive material having a side wall perpendicular to the first and second major sides; and a via, electrically connecting a second pair of the plurality of conductive layers through at least one of the plurality of insulating layers with a via conductive material defining a second width less than the first width, the via electrically coupling the conductive through hole with another one of the plurality of conductive layers different than the first pair of the plurality of conductive layers, a relay circuit coupled to the power source and a ground plane.
Kambe (Fig. 8) discloses a conductive through hole (conductive through hole for 51a, b), electrically connecting a first pair of the plurality of conductive layers (5a, b) through at least one of the plurality of insulating layers (102) with a through hole conductive material (51a, b ) defining a first width (width of 51a, b) and having a side wall perpendicular to the first and second major sides; and a via (107i), electrically connecting a second pair of the plurality of conductive layers (211b) through at least one of the plurality of insulating layers (102) with a via conductive material (material of 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an electronic chip in Tan in view of Kambe such that a through hole conductive material having a side wall perpendicular to the first and second major sides; and a via, electrically connecting a second pair of the plurality of conductive layers through at least one of the plurality of insulating layers with a via conductive material defining a second width less than the first width, the via electrically coupling the conductive through hole with another one of the plurality of conductive layers different than the first pair of the plurality of conductive layers in order to include intermediate substrate which is substantially immune from disconnection by thermal stress, which lowers overall height of the substrate connection structure, and which reduces the number of connection steps. [0009]
Tan in view of Kambe does not explicitly disclose a relay circuit coupled to the power source and a ground plane.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an electronic chip in Tan in view of Kambe and Oymada such that a relay circuit coupled to the power source and a ground plane in order to increase the power supply noise removal effect of the bypass capacitor [0077].


Regarding Claim 36, Tan in view of Kambe and Oymada discloses the method of claim 30, further comprising: 
securing a die (110) to the first major side (top) and electrically coupling the die to the power source (122 Tan)  via the interconnect circuitry (162, 164, Mx-1, Mx, Vx, 150 Tan)  (“This enables the power module to supply voltage or voltages directly to the die or other dies.”)[0025 Tan].


Claim 24-26 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2014/0035155 A1) in view of in view of Kambe (US 2005/0263867 A1) and Oyamada (US 2016/0204058 A1) and further in view of Kawamoto (US 2007/0120249 A1).
Regarding Claim 24, Tan in view of Kambe and Oymada discloses the electronic chip of claim 23, wherein the conductive through hole (“through silicon vias” in 115) (51a, b Kambe).
Tan in view of Oymada does not explicitly disclose a mechanical drill through hole.
	Kawamoto (Fig, 1, 4a) discloses a conductive through hole (13) is a mechanical drill through hole (“boring a hole using a drill”) for the purpose of electrically connecting the wiring patterns with each other through the through hole [0049].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an electronic chip in Tan in view of Kambe, Oymada and Kawamoto such that the conductive through hole is a mechanical drill through hole in order to electrically connecting the wiring patterns with each other through the through hole [0049].
Further, limitation in line 2, “a mechanical drill through hole” is considered to be product-by-process.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).


Regarding Claim 25, Tan in view of Kambe, Oymada and Kawamoto discloses the electronic chip of claim 24, wherein the mechanical drill through hole is a plated through hole (“applying copper plating to the hole” 0049 Kawamoto).
Further, limitation in line 2, “the mechanical drill through hole is a plated through hole” is considered to be product-by-process.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding Claim 26, Tan in view of Kambe and Oymada and Kawamoto discloses the electronic chip of claim 24, wherein the mechanical drill through hole is a coreless through hole (11, 13; see removal of core via mechanical drilling 0049 Kawamoto)
Further, limitation in line 2, “the mechanical drill through hole is a coreless through hole” is considered to be product-by-process.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).


Regarding Claim 31, Tan in view of Kambe and Oymada discloses the method of claim 30, wherein 
forming the interconnect circuitry (162, 164, Mx-1, Mx, Vx, 150) comprises the conductive through hole (“through silicon vias” in 115) (51a, b Kambe).
Tan in view of Kambe and Oymada does not explicitly disclose mechanically drilling the conductive through hole, the conductive through hole being a mechanical drill through hole.
	Kawamoto (Fig, 1, 4a) discloses mechanically drilling the conductive through hole, the conductive through hole (13) being a mechanical drill through hole (“boring a hole using a drill”) for the purpose of electrically connecting the wiring patterns with each other through the through hole [0049].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an electronic chip in Tan in view of Kambe and Oymada and Kawamoto such that mechanically drilling the conductive through hole, the conductive through hole being a mechanical drill through hole in order to electrically connecting the wiring patterns with each other through the through hole [0049].



Regarding Claim 32, Tan in view of Kambe and Oymada and Kawamoto discloses the method of claim 31, wherein 
forming the interconnect circuitry comprises plating the mechanical drill through hole to form a plated through hole. (“applying copper plating to the hole” 0049 Kawamoto).

Regarding Claim 33, Tan in view of  Kambe and Oymada and Kawamoto discloses the method of claim 31, wherein the mechanical drill through hole is a coreless through hole (11, 13; see removal of core via mechanical drilling 0049 Kawamoto).


Claim 27 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2014/0035155 A1) in view of in view of Kambe (US 2005/0263867 A1) and Oyamada (US 2016/0204058 A1) and further in view of Kawamoto (US 2007/0120249 A1) and Alger et al. (US 6,992,899 B2).
Regarding Claim 27, Tan in view of Kambe and Oymada and Kawamoto discloses the electronic chip of claim 24, wherein 
the power block (“power module” Tan) further comprises a power block interconnect, electrically coupled to the interconnect circuitry (23b, 43b Oymada) of the chip package (110).
Tan in view of Kambe and Oymada and Kawamoto does not explicitly disclose the power block interconnect comprising at least one conductive through hole.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an electronic chip in Tan in view of We and Oymada and Kawamoto and Alger such that the power block interconnect comprising at least one conductive through hole  in order to electrically connecting the wiring patterns with each other through the through hole [0049].

Regarding Claim 34, Tan in view of Kambe and Oymada and Kawamoto discloses the method of claim 31, wherein 
the power block (“power module” Tan) further comprises a power block interconnect, and wherein 
electrically coupling the power block (“power module” Tan)  to the interconnect circuitry  (162, 164, Mx-1, Mx, Vx, 150).
Tan in view of Kambe and Oymada and Kawamoto does not explicitly disclose a power block interconnect, electrically coupling the power block interconnect to the interconnect circuitry of the chip package, the power block interconnect comprising at least one conductive through hole.
Alger (Fig. 2) discloses a power block (289, 210 “electrical power regulation components 289”) further comprises a power block interconnect (288, 278)., electrically 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an electronic chip in Tan in view of Kambe and Oymada and Kawamoto and Alger such that a power block interconnect, electrically coupling the power block interconnect to the interconnect circuitry of the chip package, the power block interconnect comprising at least one conductive through hole in order to electrically connecting the wiring patterns with each other through the through hole [0049].



Claims 28 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2014/0035155 A1) in view of in view of Kambe (US 2005/0263867 A1) and Oyamada (US 2016/0204058 A1) and further in view of Wang et al. (US 2010/0225434 A1).
Regarding Claim 28, Tan in view of Kambe and Oymada discloses the electronic chip of claim 23.
Tan in view of Kambe and Oymada does not explicitly disclose gold- to-gold interconnect circuitry.
Wang discloses gold- to-gold interconnect circuitry [0089] for the purpose of eliminating the intermetallic problems [0089].


Regarding Claim 35, Tan in view of Kambe and Oymada discloses the method of any claim 30.
Tan in view of Kambe and Oymada does not explicitly disclose forming gold- to-gold interconnect circuitry.
Wang discloses forming gold- to-gold interconnect circuitry [0089] for the purpose of eliminating the intermetallic problems [0089].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an electronic chip in Tan in view of Kambe and Oymada and Wang such that forming the interconnect circuitry is gold- to-gold interconnect circuitry in order to eliminate the intermetallic problems [0089]

Claims 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2014/0035155 A1) in view of in view of Kambe (US 2005/0263867 A1) and Oyamada (US 2016/0204058 A1) and further in view of Dhong et al. (US 6,268,660 B1)
Regarding Claim 37, Tan in view of Kambe and Oymada discloses the method of claim 30, further comprising 

Tan in view of Kambe and Oymada does not explicitly disclose milling the power block from a first size to a second size smaller than the first size, wherein securing the electrical connections comprises securing at least one of the electrical connections to a portion of the second major side previously occupied by the power block prior to milling.
Dhong discloses milling process a material (102) from a first size to a second size smaller than the first size (See 102 before formation of 201 and after formation of 201), wherein securing a electrical connections (201) comprises securing at least one of the electrical connections (201) to a portion of the second major side (back) previously occupied prior to milling in order to have vias that can transport large power inputs to the integrated circuits [column 6, lines 48-51].
The Examiner notes that process of milling a material in order to create a contact or vias is well known in the art.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an electronic chip in Tan in view of Kambe and Oymada and Dhong such that forming milling the power block from a first size to a second size smaller than the first size, wherein securing the electrical connections comprises securing at least one of the electrical connections to a portion of the second major side previously occupied by the power block prior to milling in order to in order to have vias that can transport large power inputs to the integrated circuits [column 6, lines 48-51].


    PNG
    media_image1.png
    460
    614
    media_image1.png
    Greyscale

Claims 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2014/0035155 A1) in view of in view of Kambe et al. (US 2005/0263867 A1) and  Oyamada (US 2016/0204058 A1) and Kawaminami  (US 2017/0053900 A1).
Regarding Claim 38, Tan (Fig. 3) discloses a system, comprising: 
an electronic chip (120, 110), comprising: 
a power block (“power module”), comprising: 
a power source (122) configured to provide power to components of the electronic chip (“This enables the power module to supply voltage or voltages directly to the die or other dies.”) [0025 Tan]; and 

interconnect circuitry (162, 164, Mx-1, Mx, Vx, 150),comprising: 
a plurality of conductive layers (164, Mx-1, Mx),; 
a plurality of insulating layers (157, “multi-layered interconnect dielectric ICD,”), individual ones of the plurality of insulating layers (individual layers in multi-layered ICD positioned between individual ones of the plurality of conductive layers (individual layers in 164, Mx-1, Mx) [0016-0020]
a conductive through hole (“through silicon vias” in 115), electrically connecting a first pair of the plurality of conductive layer ((lowest “interconnects”, “metal levels”,164, Mx, Mx-1 as indicated on annotated Fig. 1b)
through at least one of the plurality of insulating layers (157, “insulating liner” at least one of a multi-layered dielectric stack ILD between (“through silicon vias” in 115) and lowest (“interconnects”, “metal levels”,164, Mx, Mx-1)) as indicated on annotated Fig. 1b)

with a through hole conductive material (150) defining a first width (width of 150) and having a side wall,
a via (cia in Fig. 1B), 
Tan (Fig. 3) does not explicitly disclose a through hole conductive material having a side wall perpendicular to the first and second major sides; and a via, electrically connecting a second pair of the plurality of conductive layers through at least 
Kambe (Fig. 8) discloses a conductive through hole (conductive through hole for 51a, b), electrically connecting a first pair of the plurality of conductive layers (5a, b) through at least one of the plurality of insulating layers (102) with a through hole conductive material (51a, b ) defining a first width (width of 51a, b) and having a side wall perpendicular to the first and second major sides; and a via (107i), electrically connecting a second pair of the plurality of conductive layers (211b) through at least one of the plurality of insulating layers (102) with a via conductive material (material of 107) defining a second width less than the first width (The Examiner notes that as long width of via 107 at any point is less than width 51a the limitation is considered to be met), the via (107) electrically coupling the conductive through hole (51a) with another one of the plurality of conductive layers (107i) different than the first pair of the plurality of conductive layers (5 a,b, 108) for the purpose of  include intermediate substrate which is substantially immune from disconnection by thermal stress, which lowers overall height of the substrate connection structure, and which reduces the number of connection steps. [0009]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an electronic chip in Tan in view of Kambe such that a through hole 
Tan in view of Kambe does not explicitly disclose a circuit board; a relay circuit coupled to the power source and a ground plane; the chip package comprising: electrical connections, disposed on the second major side, secured to the circuit board; and electrically coupling the power block to ground.
Oymada (Fig. 1) discloses a relay circuit (1 repay board) coupled to a power source (41) and a ground plane (43); interconnect circuitry (23b, 43b) and electrically coupling a power block (40) to ground [0046] for the purpose of increases the power supply noise removal effect of the bypass capacitor [0077].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an electronic chip in Tan in view of Kambe and Oymada such that a relay circuit coupled to the power source and a ground plane; interconnect circuitry, electrically coupling the power block to ground in order to increase the power supply noise removal effect of the bypass capacitor [0077].

Kawaminami (Fig. 5) discloses a circuit board (10); an electronic chip (30), secured and electrically coupled to the circuit board (10), a chip package (30, 20A) comprising: electrical connections (28), disposed on the second major side (bottom of 20A), secured to the circuit board (10) for the purpose of having three dimensional packaging in which three or more semiconductor chips are stacked [0049, 0050].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an electronic chip in Tan in view of Kambe and Oymada and Kawaminami such that a circuit board; the chip package comprising: electrical connections, disposed on the second major side, secured to the circuit board in order to have three dimensional packaging in which three or more semiconductor chips are stacked [0049, 0050].

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2014/0035155 A1) in view of Kambe (US 2005/0263867 A1) and  Oyamada (US 2016/0204058 A1) and Kawaminami  (US 2017/0053900 A1) further in view of Kawamoto (US 2007/0120249 A1).
Regarding Claim 39, Tan in view of Kambe and Oymada and Kawaminami discloses electronic chip of claim 38, wherein the conductive through hole (“through silicon vias” in 115).

	Kawamoto (Fig, 1, 4a) discloses a conductive through hole (13) is a mechanical drill through hole (“boring a hole using a drill”) for the purpose of electrically connecting the wiring patterns with each other through the through hole [0049].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an electronic chip in Tan in view of Kambe and Oymada, Kawaminami and Kawamoto such that the conductive through hole is a mechanical drill through hole in order to electrically connecting the wiring patterns with each other through the through hole [0049].
Further, limitation in line 2, “a mechanical drill through hole” is considered to be product-by-process.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
 
Regarding Claim 40, Tan in view of Kambe and Oymada, Kawaminami and Kawamoto discloses the electronic chip of claim 39, wherein the mechanical drill through hole is a plated through hole (“applying copper plating to the hole” 0049 Kawamoto).

“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding Claim 41, Tan in view of Kambe and Oymada, Kawaminami and Kawamoto discloses the electronic chip of claim 39, wherein the mechanical drill through hole is a coreless through hole (11, 13; see removal of core via mechanical drilling 0049 Kawamoto)
Further, limitation in line 2, “the mechanical drill through hole is a coreless through hole” is considered to be product-by-process.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2014/0035155 A1) in view of Kambe (US 2005/0263867 A1) and Oyamada (US 2016/0204058 A1), Kawaminami  (US 2017/0053900 A1) and further in view of Kawamoto (US 2007/0120249 A1) and Alger et al. (US 6,992,899 B2).
Regarding Claim 42, Tan in view of Kambe and Oymada, Kawaminami and Kawamoto discloses the electronic chip of claim 39, wherein the power block further comprises a power block interconnect, electrically coupled to the interconnect circuitry of the chip package, the power block interconnect comprising at least one conductive through hole.
the power block (“power module” Tan) further comprises a power block interconnect, electrically coupled to the interconnect circuitry (23b, 43b Oymada) of the chip package (110).
Tan in view of Kambe and Oymada, Kawaminami and Kawamoto does not explicitly disclose the power block interconnect comprising at least one conductive through hole.
Alger (2) the power block (289, 210 “electrical power regulation components 289”) further comprises a power block interconnect (288, 278)., electrically coupled to interconnect circuitry (297) of a chip package (220, 240), the power block interconnect (288, 278) comprising at least one conductive through hole (288, 278) in order to couple the terminals and the power supply contacts [column4, lines 36-44].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an electronic chip in Tan in view of Kambe and Oymada and Kawaminami Kawamoto and Alger such that the conductive through hole is a 

Response to Arguments
Applicant’s arguments with respect to claim(s) 23, 30 and 38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.








Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DMITRIY YEMELYANOV/Examiner, Art Unit 2891   

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891